DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, Line 7, replace “is is” with “is”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 7 recites “isosceles trapezoid.” However, the original disclosure as filed does not specifically make it clear that the grips pads are in the exact shape of an “isosceles triangle.” The term “isosceles” implying that the grips pads have a symmetric line. Therefore, this limitation is considered new matter. For purposes of examination, the examiner assumes that the grip pads are meant to be claimed as “trapezoidal” in shape, as the examiner does note that the drawings appear to provide support for the grip pads having an approximately “trapezoidal” shape.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the grip pad formed as a single member may cover a majority of a surface area of the user’s palm.” However, it is indefinite and nuclear as to whether this limitation is meant to actually change the size of the “grip pad”? I.e., is this limitation meant to impart a structural size to the “grip pad”? For purposes of examination, the examiner assumes that this is meant to be an “intended use” or “functional” limitation, and is not considered to actually impart size to the “grip pad.” 
6 recites the limitation "the sleeve portion" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over https://web.archive.org/web/20150913030209/https://www.underarmour.com/en-us/ct-cg-ls-tee/pcid1249052, hereafter referred to as “Under Armour”, in view of U.S. Patent No. 5,504,944 (Bromer) and U.S. Patent No. 5,715,539 (Benecki et al.).
Regarding Claim 1, Under Armour teaches: Claim 1 - a garment (AA) comprising: a long-sleeved shirt having a front side and a back side, two sleeves (BB), and a neck opening (CC), each sleeve (BB) 

    PNG
    media_image1.png
    589
    621
    media_image1.png
    Greyscale

Under Armour does not teach: 
(A) two grip pads each formed as a single member, configured to provide-enhanced friction and cushion, one each of the grip pads sewn onto the wrist portion of each sleeve, wherein each grip pad is configured to span a distal end of the wrist portion, such that when the sleeve to which each grip pad is sewn is extended over the user's hand, the grip pad formed as a single member may cover a majority of a surface area of the user’s palm (Claim 1). 
(B) The grip pads taper therefrom towards the sleeve portion (Claim 1).
 Bromer teaches: Claim 1 – an article of clothing having a long sleeve (S) including a thumb hole (30), the sleeve (S) having a grip pad (40) formed as a single member, configured to provide-enhanced friction and cushion (the “gripping friction” as described in Column 5, Lines 14-21), the grip pad (40) attached onto the wrist portion of the sleeve (S), wherein the grip pad (40) is “configured to/capable of” spanning a distal end of the wrist portion, such that when the sleeve (S) to which each grip pad (40) is attached is extended over the user's hand, the grip pad (40) formed as a single member (40) may cover a majority of a surface area of the user’s palm, (Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the garment of Under Armour to have two grip pads each formed as a single member, configured to provide-enhanced friction and cushion, one each of the grip pads sewn onto the wrist portion of each sleeve, wherein each grip pad is configured to span a distal end of the wrist portion, such that when the sleeve to which each grip pad is sewn is extended over the user's hand, the grip pad formed as a single member may cover a majority of a surface area of the user’s palm (Claim 1 – by placing the grip pads (40) of Bromer on the wrist/palm portions (DD) of Under Armour) as taught by Bromer for the purposes of improving the grip of the wrist/palm portions of Under Armour. Regarding claim 1, the examiner additionally notes that claim 1 is a product by process claim and the garment does not depend on the process of making it.  The product-by-process limitation "sewn" would not be expected to impart distinctive structural characteristics to the garment. Therefore, the claimed garment is not a different and unobvious garment from the garment of Under Armour as modified by Bromer.
In regards to (B), the examiner first notes that the claimed shape of the grip pad being tapered and/or trapezoidal in shape appears to have been a matter of choice which a person of ordinary skill in the art would have found obvious as there appears to be no evidence that the particular configuration of the claimed grip pad is significant. I.e., the original disclosure as filed does not appear to have provided any evidence that the grip pad being tapered and/or trapezoidal in shape provides any  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) as described in section 2144.03 of the MPEP). Regardless, the examiner notes that Benecki et al. teaches: Claim 1 – a gripping member (24/30) placed near a wrist portion tapering towards an arm of the user and being trapezoidal in shape, (Figures 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the article of clothing of Under Armour as modified by Bromer to have the grip pads taper therefrom towards the sleeve portion (Claim 1) as taught by Benecki et al. for the purposes of using a well-known design which is easy to find and manufacture.
Regarding Claim 7, Under Armour teaches: Claim 1 – a  garment (AA) comprising: a long-sleeved shirt having a front side and a back side, two sleeves (BB), and a neck opening (CC), each sleeve (BB) having a wrist portion (DD) configured to be extendable over one each of a user's hands, (See Annotated Figure of Under Armour Above).
Under Armour does not teach: 
(C) Two grip pads each formed as a single member, configured to provide enhanced friction and cushion, one each of the grip pads sewn onto the wrist portion of each sleeve, each said grip pad shaped having rounded corners (Claim 7).
(D) Each said grip pad shaped as an isosceles trapezoid having a longest side, wherein the longest side is oriented parallel to a distal side of the wrist portion, and wherein the longest side is positioned along the distal side of the wrist portion (Claim 7).
In regards to (C), Bromer teaches: Claim 1 – an article of clothing having a long sleeve (S) including a thumb hole (30), the sleeve (S) having a grip pad (40) formed as a single member, configured to provide-enhanced friction and cushion (the “gripping friction” as described in Column 5, Lines 14-21), the grip pad (40) attached onto the wrist portion of the sleeve (S), the grip pad (40) shaped having rounded corners, (Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the garment of Under Armour to have two grip pads each formed as a single member, Claim 7 – by placing the grip pads (40) of Bromer on the wrist/palm portions (DD) of Under Armour) as taught by Bromer for the purposes of improving the grip of the wrist/palm portions of Under Armour. Regarding claim 7, the examiner additionally notes that claim 1 is a product by process claim and the garment does not depend on the process of making it.  The product-by-process limitation "sewn" would not be expected to impart distinctive structural characteristics to the garment. Therefore, the claimed garment is not a different and unobvious garment from the garment of Under Armour as modified by Bromer.  
In regards to (D), the examiner first notes that the claimed shape of the grip pad being tapered and/or trapezoidal in shape appears to have been a matter of choice which a person of ordinary skill in the art would have found obvious as there appears to be no evidence that the particular configuration of the claimed grip pad is significant. I.e., the original disclosure as filed does not appear to have provided any evidence that the grip pad being tapered and/or trapezoidal in shape provides any significant advantage, (See case law In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) as described in section 2144.03 of the MPEP). Regardless, the examiner notes that Benecki et al. teaches: Claim 7 – a gripping member (24/30) placed near a wrist portion, said grip member (24/30) shaped as an isosceles trapezoid having a longest side, wherein the longest side is oriented parallel to a distal side of the wrist portion, and wherein the longest side is positioned along the distal side of the wrist portion, (Figures 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the article of clothing of Under Armour as modified by Bromer to have each said grip pad shaped as an isosceles trapezoid having a longest side, wherein the longest side is oriented parallel to a distal side of the wrist portion, and wherein the longest side is positioned along the distal side of the wrist portion (Claim 7) as taught by Benecki et al. 
Claims 2, 4, 5, 8 and 9 are is rejected under 35 U.S.C. 103 as being unpatentable over https://web.archive.org/web/20150913030209/https://www.underarmour.com/en-us/ct-cg-ls-tee/pcid1249052,  hereafter reffered to as “Under Armour”, in view of U.S. Patent No. 5,504,944 (Bromer) and U.S. Patent No. 5,715,539 (Benecki et al.), and further in view of U.S. Patent Application Publication No. 2014/0223630 (Johnson).
Regarding Claims 2, 4 and 5, “Under armor” in view of Bromer and Benecki et al. teaches the garment as described above, but does not teach: a center grip pad with a midpoint sewn onto the long-sleeved shirt on the back side (Claim 2); wherein the grip pads are perforated (Claim 4); and wherein the center grip pad’s midpoint is centered relative to the back side and is three inches below the neck opening (Claim 5). However, Johnson teaches: Claims 2, 4 and 5 – a garment (10) in the form of a long-sleeved shirt (10) having a plurality of perforated grip pads (24), and further comprising a center grip pad (24) with a midpoint sewn into the long-sleeved shirt (10) on the back side (seen on Figure 10), wherein the center grip pad’s midpoint is centered relative to the back side and is below the neck opening, (Figures 9 and 10); wherein the examiner takes the position that the claimed dimension of 3 inches is merely a design choice that is an obvious variation of the distance shown in Johnson, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device, (See MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to modify the garment of “Under armor” in view of Bromer and Benecki et al. to have wherein a center grip pad with a midpoint sewn onto the long-sleeved shirt on the back side (Claim 2); wherein the grip pads are perforated (Claim 4); and wherein the center grip pad’s midpoint is centered relative to the back side and is three inches below the neck Claim 5) as taught by Johnson for the purposes of allowing the garment to provide better gripping ability for a variety of different sporting activities.
Regarding claims 2, 4 and 5, the claim is a product by process claim and the garment does not depend on the process of making it.  The product-by-process limitation "sewn" would not be expected to impart distinctive structural characteristics to the garment. Therefore, the claimed garment is not a different and unobvious garment from the garment of Under Armour as modified by Bromer, Benecki et al. and Johnson.  
Regarding Claims 8 and 9, “Under armor” in view of Bromer and Benecki et al. teaches the garment as described above, but does not teach: a center grip pad with a midpoint sewn onto the long sleeve shirt on the back side (Claim 8); and wherein the center grip pad’s midpoint is centered relative to the back side and is three inches below the neck opening (Claim 9). However, Johnson teaches: Claims 8 and 9 – a garment (10) in the form of a long-sleeved shirt (10) having a plurality of perforated grip pads (24), and further comprising a center grip pad (24) with a midpoint sewn into the long-sleeved shirt (10) on the back side (seen on Figure 10), wherein the center grip pad’s midpoint is centered relative to the back side and is below the neck opening, (Figures 9 and 10); wherein the examiner takes the position that the claimed dimension of 3 inches is merely a design choice that is an obvious variation of the distance shown in Johnson, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device, (See MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to modify the garment of “Under armor” in view of Bromer and Benecki et al. to have wherein a center grip pad with a midpoint sewn onto the long-sleeved shirt on the back side (Claim 8); and wherein the center grip pad’s midpoint is centered relative to the back side and is three inches below the neck opening (Claim 9) Johnson for the purposes of allowing the garment to provide better gripping ability for a variety of different sporting activities.
Regarding claims 8 and 9, the claim is a product by process claim and the garment does not depend on the process of making it.  The product-by-process limitation "sewn" would not be expected to impart distinctive structural characteristics to the garment. Therefore, the claimed garment is not a different and unobvious garment from the garment of Under Armour as modified by Bromer, Benecki et al. and Johnson.  

Allowable Subject Matter
Claim 6 is allowed, minus the 112(b) antecedent basis issue as noted above.

Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. 
The applicant argues:
“Claims 1, 2, and 4-6 stand rejected under 35 U.S.C. § 112(a) as allegedly failing to satisfy the written description requirement, and under 35 U.S.C. § 112(b) as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention. In the present paper, Applicant has amended claim 1 to resolve Examiner's concern on these issues. (See Page 6 of the Applicant’s Arguments)”
However, the examiner notes that the applicant appears to have failed to address the 112 issues with regards to the limitation of “the grip pad formed as a single member may cover a majority of a surface area of the user’s palm” as noted above and in the previous Non-Final Rejection. This rejection is thus reiterated in this office action.
Applicant’s additional arguments with respect to claim(s) 1, 2, 4, 5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new rejection uses references U.S. Patent No. 5,504,944 (Bromer) and U.S. Patent No. 5,715,539 (Benecki et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649